Citation Nr: 0738706	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-32 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased rating for herniated disc, lumbar 
spine, evaluated as 20 percent disabling prior to August 13, 
1999, and as 60 percent disabling as of November 1, 1999, 
with temporary 100 percent ratings from August 13, 1999 until 
November 1, 1999 and from March 17, 2000 until May 1, 2000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran has been awarded 100 percent disability ratings 
for his service-connected low back disability from August 13, 
1999 until November 1, 1999 and from March 17, 2000 until May 
1, 2000.  While these periods are during the period for 
appellate review, they are unchanged by this decision.  The 
Board also notes that during the course of this appeal the 
veteran was awarded a total disability rating based on 
individual unemployability effective August 1999 as a result 
of his low back disability.  


FINDINGS OF FACT

1.  The veteran was injured in a car accident on January 17, 
1999.  The competent medical evidence of record establishes 
that the injuries sustained in this car accident aggravated 
the veteran's preexisting service-connected low back 
disability.

2.  Since the veteran's January 17, 1999 motor vehicle 
accident, the veteran's low back disability has been 
primarily manifested by limitation of motion, pain, and 
lumbar radiculopathy.  As of September 23, 2002, the 
veteran's neurological symptoms attributable to his low back 
disability have been limited to no more than moderate right-
sided lumbar radiculopathy.  Ankylosis is not shown.  

3.  This represents a finding of pronounced intervertebral 
disc syndrome under the old code.  This is most favorable to 
the veteran.  There is no evidence of significant periods of 
incapacitation as defined in the regulations, other than 
during the time the veteran's disability is temporarily rated 
as 100 percent disabling.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the veteran, the 
criteria for an evaluation of 60 percent, but no more, from 
January 17, 1999, for herniated disc, lumbar spine, have been 
met; the criteria for an evaluation in excess of 60 percent 
for herniated disc, lumbar spine, have not been met at 
anytime throughout the appeal period, with the exception of 
two periods of temporary 100 percent disability rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.25, 4.26, 4.40, 4.45 (2007), 4.71a, Diagnostic Codes (DCs), 
5293 (2002), 5285, 5286, 5292, 5293, 5295 (2003), 5235 
through 5243 (2007); 4.124a, DC 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2002 that fully 
addressed all four notice elements.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case after the 
notice was provided.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ).  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The December 2002 notification letter did 
not include proper notification as to all of these elements; 
however, the Board finds no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran was awarded service connection for a low back 
disability in 1980; therefore, the first three elements are 
not in dispute.  The veteran is appealing the degree of 
disability, demonstrating that he has actual knowledge of 
this element.  As the earlier effective date is the earliest 
possible by law, and there will be no further increase as a 
result of this decision, further information about effective 
dates is not needed.  Furthermore, the veteran was given 
notice as to degrees of disability and effective dates in a 
March 2006 letter, sent the same month the Court decided 
Dingess/Hartman.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
Social Security Administration records, private medical 
records, police reports, and service medical records.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating the claim.  A VA 
examination was provided in connection with this claim.  

The veteran's representative argues that the veteran should 
be afforded a new examination because the veteran's last VA 
examination specifically for this claim, performed in 
December 2002, is too old.  The Board first notes that while 
the veteran has had back surgeries throughout the appeal 
period, he has not asserted that his disability has worsened 
since his last examination, as opposed to asserting that his 
disability warrants a higher evaluation.  Also, as explained 
below, to warrant an evaluation in excess of 60 percent the 
Board has to determine if the veteran has an ankylosed spine 
or significant neurological deficits that combine with 
orthopedic manifestations to warrant a higher evaluation.  
There are of record current neurological and orthopedic 
findings sufficient to make a decision on this claim, and 
another VA examination is not warranted.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally id.; 38 C.F.R. § 4.1.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria in the VA schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of DCs 5292 and 5295, in effect before 
September 26, 2003, no schedular evaluation in excess of 
60 percent is available for limitation of motion of the 
lumbar spine or for lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, DCs 5292, 5295 (2003).  Likewise, 60 percent is the 
highest schedular evaluation available for intervertebral 
disc disease in the relevant provisions in effect throughout 
the appeal period.  See 38 C.F.R. § 4.71a, DCs 5243 
(2007), 5293 (2002), 5293 (2004).  

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, and under the 
current criteria, intervertebral disc syndrome 
(preoperatively or postoperatively), can be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
See 38 C.F.R. § 4.71a, DC 5293 (2004), 5235 (2007).  

Under the provisions in effect prior to September 26, 2003, a 
schedular evaluation of 100 percent would be warranted for 
either complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity; or for residuals of 
a vertebra fracture with cord involvement, bedridden, or 
requiring long leg braces.  See 38 C.F.R. § 4.71a, DCs 5285, 
5286 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  Also, according to the 
new law, DC 5235 (vertebral fracture or dislocation), DC 5236 
(sacroiliac injury and weakness), DC 5237 (lumbosacral or 
cervical strain), DC 5238 (spinal stenosis), DC 5239 
(spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
DC 5243 (intervertebral disc syndrome) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), in relevant 
parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, DCs 5235-5243 (in effect from 
September 26, 2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the veteran should be entitled to a 60 percent rating, but no 
more, from January 17, 1999; however, the preponderance of 
the evidence is against a finding that the veteran warrants 
an evaluation in excess of 60 percent at any other time 
during the appeal period, exclusive of the two periods the 
veteran has already been granted a temporary 100 percent 
disability rating.  

A. Increase from January 17, 1999

The veteran was in a motor vehicle accident on January 17, 
1999.  In March 2005, a VA examiner opined that the injuries 
suffered in this motor vehicle accident aggravated the 
veteran's service-connected low back disability.  According 
to a February 2000 letter written by Dr. H.M.P., the veteran 
had "unrelenting back pain with associated leg pain" after 
his motor vehicle accident.  A December 2000 back examination 
also shows that the veteran failed to respond to conservative 
therapy after his accident and then underwent spinal surgery 
in August 1999.  The competent medical evidence of record 
shows that the veteran's low back disability worsened after 
his January 1999 car accident, rather than after his August 
1999 surgery.  As the veteran filed his claim for increase 
within one year of the worsening of his disability, he is 
entitled to a higher evaluation as of the date his disability 
worsened.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); see also 
38 C.F.R. § 3.400(o)(2) (2007) (which provides that, the 
effective date is the date as of which it is factually 
ascertainable that an increase in disability occurred if 
claim is received within 1 year from such date); Harper v. 
Brown, 10 Vet. App. 125, 126- 127 (1997) (holding that 
38 C.F.R. § 3.400(o)(2) is applicable only where the increase 
in disability precedes the filing of the claim and the claim 
is received within one year of the increase).  There is no 
evidence of record showing that the veteran's disability 
worsened prior to January 17, 1999, but still within one year 
prior to his claim for increase.  As discussed below, the 
veteran's disability warrants a 60 percent evaluation, but no 
more, as of January 17, 1999, exclusive of two periods of 
temporary 100 percent ratings.        

B. Rating in excess of 60 percent 

As discussed above, considering both the previous and current 
relevant provisions, the veteran would only warrant a 
schedular evaluation in excess of 60 percent if his 
disability was residuals of a vertebra fracture, with cord 
involvement; if he had ankylosis of the spine; or if he had 
separate, significant neurological deficits.  The veteran is 
not service connected for residuals of a vertebra fracture.  
The Board notes that where laws or regulations change after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless provided otherwise, the version most favorable to the 
appellant will apply, although new rating criteria only apply 
to the period of time after their effective date.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).  

Considering ankylosis, the competent medical evidence of 
record does not show that the veteran has this condition 
relating to his spine.  While "ankylosis" may have varying 
meanings in medical terminology, for VA purposes 
"ankylosis" means that a portion of the spine is fixed in 
flexion or extension.  Additionally, in order to warrant a 
higher evaluation the veteran would have to show that any 
ankylosis was unfavorable.  Under the former provisions that 
meant that that the spine was ankylosed at an unfavorable 
angle with marked deformity; under the current provisions 
that means that fixation of the spine is not in the neutral 
position (zero degrees) and that ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, DCs 
5286 (2003), 5235 to 5243 Note 6 (2007).  In this case, the 
competent medical evidence shows that the veteran has flexion 
in his spine, albeit limited flexion.  For example, a 
December 2002 VA examination shows that at that time the 
veteran had forward flexion of his spine to 25 degrees with 
pain.  Accordingly, an evaluation in excess of 60 percent is 
not warranted based on ankylosis.  

Regarding neurological manifestations, the Board initially 
notes that the evaluation of the same disability under 
various diagnoses, known as pyramiding, is generally to be 
avoided.  38 C.F.R. § 4.14 (2007).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  Therefore, the veteran can 
either be rated for any orthopedic and neurological problems 
under one Diagnostic Code, or he can be rated under separate 
Diagnostic Codes where any neurological problems are not used 
in the rating of any orthopedic problems, and vice versa.  
The relevant provisions for intervertebral disc syndrome, 
which contemplate both neurological and orthopedic 
symptomatology, do not provide for a schedular evaluation in 
excess of 60 percent.  As such, for the veteran to warrant an 
evaluation in excess of 60 percent based in part on 
neurological manifestations, he would need to show that his 
orthopedic and neurological manifestations rated separately 
combined for an evaluation in excess of 60 percent.   

After September 22, 2002, the veteran could be rated 
separately for the orthopedic and neurological manifestations 
of his low back disability.  See 38 C.F.R. § 4.71a, DCs 5293 
(2004), 5243 (2007).  This is significant for two reasons.  
First, it means that the veteran does not warrant a higher 
schedular evaluation prior to September 23, 2002.  As 
discussed above, no higher evaluation is warranted based on 
ankylosis.  Additionally, the regulations in effect prior to 
September 23, 2002 do not allow for an evaluation in excess 
of 60 percent based on any neurological symptoms the veteran 
may have.  The veteran's current evaluation of 60 percent is 
the highest evaluation available under DC 5293 (2002), which 
considers both neurological and orthopedic manifestations.  
Second, it means that the Board must undertake an analysis of 
the evidence showing the veteran's condition after September 
22, 2002 to determine if an evaluation in excess of 60 
percent based on separate evaluations for the veteran's 
neurological and orthopedic symptomatology.  

It is noted that, under the old and new codes the maximum 
rating for limitation of motion, in the absence of ankylosis, 
is 40 percent.  See 38 C.F.R. § 4.71a, DCs, 5292 (2003), 5235 
through 5243 (2007).  Based on the findings from the December 
2002 VA examination, the veteran would warrant the highest 
evaluation, 40 percent, for the orthopedic manifestations of 
his disability.  

The existence of lumbar radiculopathy is well documented in 
the veteran's claims file.  As a historical note, after the 
veteran's motor vehicle accident he suffered from left-sided 
radicular symptoms.  According to a December 2000 back 
examination, after the veteran underwent a microdiskectomy in 
August of 1999 these left-sided symptoms disappeared; 
however, shortly after he developed "right-sided severe, 
radicular complaint."  After September 22, 2002 the 
veteran's neurological complaints also seem to be primarily 
present in his right lower extremity.  

According to a July 2004 VA neurology progress note, the 
veteran had pain that radiated down his entire right 
extremity, and occasionally into the hip area of the left 
side.  This note also reported that the veteran had positive 
straight leg raise in the right lower extremity, 5/5 
strength, +1 Achilles deep tendon reflex, and decreased light 
touch and vibration distally.  The veteran's left lower 
extremity reportedly had 5/5 strength, intact sensory 
examination, and normal deep tendon reflexes.  The diagnosis 
was lumbar radiculopathy.  A May 2003 VA treatment note 
reported numbness to the right leg to the toes with tingling 
in the toes and some weakness of the right lower extremity.  
The veteran's December 2002 VA examination report shows that 
at that time ankle jerk on the right was absent, and there 
was no sensory loss to pinprick in the lower extremities.  At 
that examination, the veteran reported pain radiating into 
both lower extremities to the feet, and bilateral leg 
weakness.  

In September 2003, one of the veteran's private physicians 
reported that he had severe pain in the right leg, and 
according to a November 2003 letter from another private 
physician he had significant pain and numbness radiating down 
his right leg at that time as well.  Neither physician 
mentioned any left lower extremity complaints.  A January 
2004 VA neurological examination revealed motor strength of 
5/5 in the left lower extremity and 3/5 in the right lower 
extremity, and 2+ deep tendon reflexes in both the upper and 
lower extremities bilaterally.  Sensory examination was 
decreased to light touch, pinprick and vibration in right 
toes and lateral aspect of right calf.    

Most recently, after a May 2006 back examination, it was the 
examiner's reported impression that the veteran had a rather 
severe discogenic back pain syndrome with right L4 
radiculopathy.  The competent medical evidence of record does 
support a finding that the veteran has current neurological 
problems in his right lower extremity as a result of his low 
back disability.  The evidence does not support the same 
conclusion for the left lower extremity.  

The veteran's neurological complaints would be best evaluated 
using DC 8520, which addresses paralysis of sciatic nerve.  
Total paralysis of the sciatic nerve is manifested by the 
foot dangling and dropping, no active movement possible of 
the muscles below the knee, and "weakened or (very rarely) 
lost" flexion of the knee.  38 C.F.R. § 4.124a, DC 8520 
(2007).  Mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  Id.  An 
80 percent disability rating is warranted for complete 
paralysis of the sciatic nerve.  Id.  The words "mild," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6 (2007).  

In this case, the veteran would need at least a 50 percent 
disability evaluation for his right-sided neurological 
manifestations to combine with the orthopedic manifestations 
(appropriately rated as 40 percent disabling) in order to be 
entitled to an evaluation in excess of 60 percent.  See 
38 C.F.R. § 4.25 (disability evaluation of 40 percent plus 
evaluation of 50 percent equals an evaluation of 70 percent).  
The Board is aware that the veteran has at times complained 
of neurological complaints of the left lower extremity.  Even 
if the Board considered these complaints, the appropriate 
rating for the left side would at most be 10 percent.  
Looking at 38 C.F.R. § 4.25, the veteran would then need at 
least a 30 percent disability evaluation for right-sided 
sciatica in order to be entitled to an evaluation in excess 
of 60 percent.  See 38 C.F.R. §§ 4.25, 4.26 (taking into 
account a bilateral factor).  

The Board does not associate the findings from the competent 
medical evidence of record since September 23, 2002 with 
"moderately severe" incomplete paralysis of the sciatic 
nerve on the right side.  Accordingly, a higher evaluation 
would not be warranted if the neurological and orthopedic 
manifestations of the veteran's low back disability were 
considered separately.     

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 60 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
60 percent for herniated disc, lumbar spine, exclusive of 
already assigned temporary 100 percent  evaluations, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  The 
Board notes that the veteran has been given a total 
disability rating based on individual unemployability since 
August 1999.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 60 percent evaluation for herniated 
disc, lumbar spine, are clearly contemplated in the Schedule 
and that the veteran's service-connected disability is not so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 


ORDER

A 60 percent evaluation for herniated disc, lumbar spine, as 
of January 17, 1999, but no earlier, is allowed; to this 
extent the appeal is granted.  Entitlement to an evaluation 
in excess of 60 percent for herniated disc, lumbar spine, is 
denied, exclusive of already assigned temporary 100 percent 
ratings from August 13, 1999 until November 1, 1999 and from 
March 17, 2000 until May 1, 2000.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


